UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-14445 HAVERTY FURNITURE COMPANIES, INC. (Exact name of registrant as specified in its charter) Maryland 58-0281900 (State of incorporation) (I.R.S. Employer Identification No.) 780 Johnson Ferry Road, Suite 800 Atlanta, Georgia (Address of principal executive office) (Zip Code) (404) 443-2900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The numbers of shares outstanding of the registrant’s two classes of $1 par value common stock as ofApril 30,2012, were: Common Stock – 18,920,221; Class A Common Stock – 3,029,183. HAVERTY FURNITURE COMPANIES, INC. INDEX Page No. PART I. FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets – March 31, 2012 (unaudited) and December 31, 2011 1 Condensed Consolidated Statements of Operations – Three Months ended March 31, 2012 and 2011 (unaudited) 2 Condensed Consolidated Statements ofComprehensive Income (Loss) – Three Months ended March 31, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Cash Flows – Three Months ended March 31, 2012 and 2011 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures about Market Risk 12 Item 4.Controls and Procedures 12 PART II. OTHER INFORMATION Item 1A. Risk Factors 13 Item 6.Exhibits 13 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash and cash equivalents Accounts receivable Inventories Prepaid expenses Other current assets Total current assets Accounts receivable, long-term Property and equipment Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Customer deposits Accrued liabilities Deferred income taxes Current portion of lease obligations Total current liabilities Lease obligations, less current portion Other liabilities Commitments — — Total liabilities Stockholders’ equity Capital Stock, par value $1 per share Preferred Stock, Authorized – 1,000 shares; Issued:None Common Stock, Authorized – 50,000 shares; Issued: 2012 – 26,661; 2011 – 26,578 Convertible Class A Common Stock, Authorized – 15,000 shares; Issued: 2012 – 3,559; 2011 – 3,642 Additional paid-in capital Retained earnings Accumulated other comprehensive loss (24,404 ) (24,996 ) Less treasury stock at cost – Common Stock (2012 and 2011 – 7,749) and Convertible Class A CommonStock (2012 and 2011 – 522 shares) (75,847 ) (75,847 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to these condensed consolidated financial statements. 1 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data – Unaudited) Three Months Ended March 31, Net sales $ $ Cost of goods sold Gross profit Credit service charges 76 Gross profit and other revenue Expenses: Selling, general and administrative Interest, net Provision for doubtful accounts 66 19 Other income, net (68 ) (98 ) Income (loss) before income taxes (527 ) Income tax expense Net income (loss) $ $ ) Basic earnings (loss) per share: Common Stock $ $ ) Class A Common Stock $ $ ) Diluted earnings (loss) per share: Common Stock $ $ ) Class A Common Stock $ $ ) Basic weighted average common shares outstanding: Common Stock Class A Common Stock Diluted weighted average common shares outstanding: Common Stock Class A Common Stock See notes to these condensed consolidated financial statements. 2 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands – Unaudited) Three Months Ended March 31, Net income (loss) $ $ ) Other comprehensive income: Defined benefit pension plans: Amortization of prior service cost 52 52 Amortization of net loss Other 50 51 Total comprehensive income Comprehensive income (loss) $ $ ) See notes to these condensed consolidated financial statements. 3 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands – Unaudited) Three Months Ended March 31, Cash Flows from Operating Activities: Netincome (loss) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Share-based compensation expense Provision for doubtful accounts 66 19 Other 89 ) Changes in operating assets and liabilities: Accounts receivable Inventories Customer deposits Other assets and liabilities Accounts payable and accrued liabilities ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Capital expenditures ) ) Restricted cash and cash equivalents ) — Other investing activities 4 Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments on lease obligations ) ) Proceeds from exercise of stock options — Other financing activities — (1 ) Net cash provided by (used in) financing activities ) Increase in cash and cash equivalents during the period Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See notes to these condensed consolidated financial statements. 4 HAVERTY FURNITURE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE A – Business and Reporting Policies Haverty Furniture Companies, Inc. (“Havertys,” “the Company,” “we,” “our,” or “us”) is a retailer of a broad line of residential furniture in the middle to upper-middle price ranges. We operate all of our stores using the Havertys brand and do not franchise our concept. We operate in one reportable segment, home furnishings retailing. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The financial statements include the accounts of the Company and its wholly-owned subsidiary.All significant intercompany accounts and transactions have been eliminated in consolidation. We believe all adjustments, normal and recurring in nature, considered necessary for a fair presentation have been included. The preparation of condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities, and reported amounts of revenue and expenses. Actual results could differ from those estimates. The Company is subject to various claims and legal proceedings covering a wide range of matters that arise in the ordinary course of its business activities.We believe that any liability that may ultimately result from the resolution of these matters will not have a material adverse effect on our financial condition, results of operations or cash flows. Changes to accounting principles generally accepted in the United States of America (U.S. GAAP) are established by the Financial Accounting Standards Board (FASB) in the form of accounting standards updates (ASU’s) to the FASB’s Accounting Standards Codification. The Company considers the applicability and impact of all ASU’s. ASU’s not noted herein were assessed and determined to be either not applicable or are expected to have minimal impact on our consolidated financial position or results of operations. Effective January 1, 2012, the Company adopted ASU No. 2011-05, “Presentation of Comprehensive Income.” The adoption of ASU 2011-05 concerns presentation and disclosure only and did not have an impact on the Company’s consolidated financial position or results of operations. For further information, refer to the consolidated financial statements and footnotes thereto included in Havertys’ Annual Report on Form 10-K for the year ended December 31, 2011. NOTE B – Restricted Cash and Cash Equivalents Our insurance carrier requires us to collateralize a portion of our workers' compensation obligations.We chose to change our collateral from a letter of credit to an escrow account during the second quarter of 2011.These funds are shown as restricted cash and cash equivalents on our consolidated balance sheet and are investments in money market funds held by an agent.The annual agreement with our carrier governing these funds expires on December 31, 2012. NOTE C – Accounts Receivable Amounts financed under our in-house credit programs were, as a percent of net sales, approximately 5.0% and 5.5% during the first three months of 2012 and 2011, respectively. The credit program selected most often by our customers is “12 months no interest with equal monthly payments.”The terms of the other programs vary as to payment terms (30 days to two years) and interest rates (0% to 21%).The receivables are collateralized by the merchandise sold. Accounts receivable balances resulting from certain credit promotions have scheduled payment amounts which extend beyond one year. These receivable balances have been historically collected earlier than the scheduled dates. The amounts due per the scheduled payment dates approximate as follows:$10,946,000 in one year, $518,000 in two years, and $32,000 beyond two years for receivables outstanding at March 31, 2012. 5 HAVERTY FURNITURE COMPANIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Accounts receivable are shown net of the allowance for doubtful accounts of $450,000 and $525,000 at March 31, 2012 and December 31, 2011, respectively. We provide an allowance utilizing a methodology which considers the balances in problem and delinquent categories of accounts, historical write-offs, existing economic conditions and management judgment. Interest assessments are continued on past-due accounts but no “interest on interest” is recorded. Delinquent accounts are generally written off automatically after the passage of nine months without receiving a full scheduled monthly payment. Accounts are written off sooner in the event of a discharged bankruptcy or other circumstances that make further collections unlikely. We believe that the carrying value of existing customer receivables, net of allowances, approximates fair value because of their short average maturity. Concentrations of credit risk with respect to customer receivables are limited due to the large number of customers comprising our account base and their dispersion across 17 states. NOTE D – Interim LIFO Calculations An actual valuation of inventory under the LIFO method can be made only at the end of each year based on actual inventory levels. Accordingly, interim LIFO calculations must necessarily be based on management’s estimates. Since these estimates may be affected by factors beyond management’s control, interim results are subject to the final year-end LIFO inventory valuations. NOTE E – Credit Arrangement In September 2011 Havertys entered into an Amended and Restated Credit Agreement (the “Credit Agreement”) with a bank.The Credit Agreement amends and restates the credit agreement governing the company’s existing revolving credit facility to reduce the aggregate commitments under the facility to $50.0 million from $60.0 million, extend the maturity date to September 1, 2016 from December 22, 2011, lower the commitment fees on unused amounts, reduce the applicable margin for interest rates on borrowings and modify certain of the covenants.The Credit Agreement provides for an aggregate availability for letters of credit of $20.0 million. The $50.0 million revolving credit facility is secured by inventory, accounts receivable,cash and certain other personal property.Our Credit Agreement includes negative covenants that limit our ability to, among other things (a) incur, assume or permit to exist additional indebtedness or guarantees; (b) incur liens and engage in sale leaseback transactions or real estate sales in excess of $100.0 million; (c) pay dividends or redeem or repurchase capital stock; (d) engage in certain transactions with affiliates; and (e) alter the business that the Company conducts. Availability fluctuates under a borrowing base calculation and is reduced by outstanding letters of credit.The borrowing base was $53.7 million and there were no outstanding letters of credit at March 31, 2012.Amounts available are based on the lesser of the borrowing base or the $50.0 million line amount and reduced by $6.2 million since a fixed charge coverage ratio test was not met for the immediately preceding twelve months, resulting in a net availability of $43.8 million.There were no borrowed amounts outstanding under the Credit Agreement at March 31, 2012 and we are in compliance with its terms and there exists no default or event of default. NOTE F – Income Taxes Our tax provision for interim periods is determined using an estimate of our annual effective tax rate, adjusted for discrete items, if any, that are taken into account in the relevant period. Each quarter we update our estimate of the annual effective tax rate, and if our estimated tax rate changes we make a year to date adjustment. The income tax expense for the first quarter of 2011 includes an adjustment of $155,000 to reduce the balance of our income tax receivables based on an analysis following actual refunds. NOTE G – Fair Value of Financial Instruments The fair values of our cash and cash equivalents, restricted cash and cash equivalents, accounts receivable, accounts payable and customer deposits approximate their carrying values due to their short-term nature. The assets related to our self-directed, non-qualified deferred compensation plans for certain executives and employees are valued using 6 HAVERTY FURNITURE COMPANIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) quoted market prices multiplied by the number of shares held, a Level 1 valuation technique. The assets related to our deferred compensation plans totaled approximately $1.7 million at March 31, 2012 and $1.5 million at December 31, 2011 and are included in other assets.The related liability of the same amount is included in other liabilities. NOTE H – Earnings Per Share We report our earnings per share using the two-class method.The income or loss per share for each class of common stock is calculated assuming 100% of our earnings or losses are distributed as dividends to each class of common stock based on their contractual rights. The Common Stock of the Company has a preferential dividend rate of at least 105% of the dividend paid on the Class A Common Stock. The Class A Common Stock, which has ten votes per share as opposed to one vote per share for the Common Stock (on all matters other than the election of directors), may be converted at any time on a one-for-one basis into Common Stock at the option of the holder of the Class A Common Stock. The following is a reconciliation of the earnings (loss) and number of shares used in calculating the diluted earnings (loss) per share for Common Stock and Class A Common Stock (amounts in thousands): Three Months Ended March 31, Numerator: Common: Distributed earnings $
